The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 

Claims 1, 5-10, 14, 23, 25, 26, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulton (US 2007/0181083) in view of Titus (US 6,018,471) and Vencill (US 8,172,913).
Regarding claims 1, 10, 14, 23, 25, 26, 29 and 30, Fulton discloses a method of extracting energy from a gasifier/reformer (paragraph 43), the method comprising the steps of: 
delivering a feed stock (coal, biomass, etc, paragraph 43) product to the gasifier; 
extracting a fuel product from the gasifier (syngas, paragraph 43), the extracted fuel product having a first thermal content characteristic; 
delivering the extracted fuel product to a fuel blending system (26); and 
mixing a further fuel product (methane/natural gas for example from source 24, paragraph 33) having a second thermal content characteristic with the extracted fuel product in the blending system, the second thermal content characteristic corresponding to a higher thermal content than the first thermal content characteristic (methane higher than syngas), to form a blended fuel product of greater quality than the extracted fuel product issued by the gasifier (hydrocarbon/methane has a higher thermal content than syngas). 
Fulton discloses a method of producing a fuel which comprises blending a syngas produced by a gasifier, but does not go into the specifics of the gasification process, More specifically, Fulton does not teach feeding a compressed municipal solid waste to a gasifier, a pre-gassifier or cleaning the product syngas, nor does Fulton teach sending the blended fuel to a power plant or operating the gasifier with an induction heater and/or a plasma torch.  In addition, Fulton does not teach utilizing a pyrolysis method with an inductively heated and plasma assisted process.

Titus teaches a plasma torch gasifier/pyrolyzer (paragraph 207) to convert a municipal solid wasted into a hydrogen containing product (col. 2 line 63 – col. 3 line 10) which comprises an induction heater (40a, 40b, col. 14 lines 11-14) and teaches a hydrogen sulfide remover (410, col. 50 lines 20-23) to purify a syngas product.  In addition, Titus teaches a “pregasifier” which prepares the feedstock for gasification (col. 18 lines 15-22 which discloses preparing the feedstock for gasification/pyrolysis) and teaches a plug (107) which compresses the feedstock into the reactor (col. 18 lines 23-30) while preventing air intrusion (col. 18 lines 3-14). Titus goes on to disclose the gasification system comprising a gas/steam turbine to produce electricity (col. 3 lines 25-38).  Titus teaches such a method and system to generate synthesis gas for downstream applications such as power generation.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gasification system of Titus into the method of Fulton in order to provide a hydrogen source for the blended fuel of Fulton as well as producing electricity.
Furthermore, Fulton discloses the preference for achieving a desire hydrogen concentration/thermal content of the hythane and teaches a control system (176, paragraph 64) to monitor and adjust the ratios to achieve the desired composition/thermal content. Fulton, however, does not explicitly disclose a structure for measuring the hydrogen content to ensure the desired composition/thermal content is achieved.
Vencill also discloses a gas analyzing apparatus.
Vencill teaches analyzing the composition of a hydrogen containing stream with a flame ionization detector/spectrometer (col. 23 lines 19-21).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the FID of Vencill to the appartus of modified Fulton in order to detect the 
Gros-D’Aillon also discloses a gasification system.
Gros-D’Aillon teaches a method 
Regarding claims 5-9, Fulton, as modified by Titus, further discloses utilizing the produced gas in a power generation system which utilizes a gas turbine and a steam turbine which generates steam from the heat of the gas turbine (col. 12 lines 10-16 and col. 11 line 66 – col. 12 line 4).  While Fulton does not explicitly disclose this power generation system, it would have been obvious to one of ordinary skill in the art to modify Fulton with the turbine system of Titus in order to produce electricity.

Claims 11, 15-19, 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulton (US 2007/0181083) in view of Titus (US 6,018,471) and Vencill (US 8,172,913) as applied to claims 1 and 10 above and further in view of Tsangaris (US 2008/0209807).
Regarding claims 11 and 15-19, Fulton, as modified above, does not teach cleansing then reclaiming heat from the syngas and transferring it to the pregasifier.
Tsangaris also discloses a gasification system (see abstract).
Tsangaris teaches gasification followed by the further step of delivering a reclaimed heat to a pre-gassifier (see paragraph 228 of Tsangaris which discloses preheating the feedstock with the reclaimed heat).  Furthermore, Tsangaris discloses prior to performing said step of reclaiming heat from the extracted syngas there is provided the further step of subjecting the extracted syngas to a cleansing operation (see syngas purification 13 and quench 23 in Fig. 1 of Tsangaris).  Tsangaris teaches these steps as a means to clean the syngas while also extracting energy from the product for recycle.

Regarding claims 31 and 32, Fulton, as modified above, does not explicitly disclose the claimed thermal characteristic.  However, as disclosed by Tsangaris, it is well known to modify the BTUs of the produced synthesis gas to fit the intended use of the synthesis gas by combining with a gas homogenization process (see paragraph 354).  As the BTUs of the outputs syngas stream is a variable that can be modified by adjusting the gas homogenization process, the precise BTU output of the produced gas would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed BTU output cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the gas homogenization process in modified Fulton to obtain the desired output BTU requirements (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulton (US 2007/0181083) in view of Titus (US 6,018,471) and Vencill (US 8,172,913) and Drnevich (US 2011/0031162).
Regarding claim 24, Fulton, as modified above, further teaches monitoring of the composition of the produced gases, but does not disclose which type of equipment is used to do so.
Drnevich also discloses a gas analyzing apparatus.
Drnevich teaches analyzing the composition of a hydrogen containing stream with a calorimeter (paragraph 40).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the FID of modified Fulton with the calorimeter of Drnevich to the appartus of modified Fulton in order to detect the composition of the produced gas.  Furthermore, such a modification is nothing more than a simple substitution of one known element for another to yield entirely predictable results.

Response to Arguments
Applicant’s arguments filed 3/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725